Order of Appellate Term affirming order and judgment of the Municipal Court, and said order and judgment, reversed on the law and a new trial ordered, costs to appellant to abide the event. The original verdict was inconsistent and should have been set aside. (Pangburn v. Buick Motor Co., 211 N. Y. 228; Cohen v. Wiener, Inc., 179 App. Div. 902: Rosenkrantz v. Standard Motor Service Company, Inc., 181 id. 886.) And the trial court was without power to correct it. (Porret v. City of New York, 252 N. Y. 208, 211.) Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.